DETAILED ACTION
Status of Claim
This action is in response to the application submitted on 5/30/2018. Claim 1 – 20 are pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2020, 6/17/2020, 9/9/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The information disclosure statement (IDS) submitted on 5/30/2018 is not fully considered. Foreign Document CN105022869 is not submitted. 


Claim Rejections - 35 USC § 112
              The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.             Claims 10 and 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
                Claim 10 and 20 recite the term “cij” in an equation, specification also recite such term in equations. However, neither the claim nor the specification provide any definition or description for this term. Thus the scope of the claim is unclear. For the compact prosecution purpose, examiner interpret this term same as any variable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.           Claim 1 – 6 and 11 - 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

As of Claim 1, in the Subject Matter Eligibility Test Step 1, the claimed method in Claim 1 as a whole falls within one or more statutory category. However, Claim 1 as a whole does not provide enough evidence of improving technology or functionality and thus requires further analysis at Step 2A to determine if the claim is directed to a judicial exception.
In the Subject Matter Eligibility Test Step 2A Prong One, the claimed method in Claim 1 recites the abstract ideas in the following limitations:
encoding the article content information and the user score information of the at least one user using an article neural network and a user neural network respectively to obtain a target article latent vector of each of the at least one article and a target user latent vector of each of the at least one user  
calculating a recommendation result for each user according to the target article latent vector and the target user latent vector 
The steps of encoding and calculating are mathematical calculations and thus falls under the mathematical concepts group of abstract idea. The mere nominal recitation of article content information, user content information, article neural network, user neural network, target article latent vector, target user latent vector do not take the claim out of the abstract idea. Thus the claim requires further analysis under Step 2A Prong Two
In the Subject Matter Eligibility Test Step 2A Prong Two, Claim 1 recite the following additional elements along with the abstract ideas:
obtaining article content information of at least one article and user score information of at least one user, user score information of a first user of the at least one user comprising a historical score of the first user for the at least one article; 
providing the recommendation result to each user.
The recited additional steps of obtaining and providing are highly generic data collection and presenting activity that add insignificant extra solution activity to the judicial exception. The mere nominal recitation of article content information, user score information, historical score and recommendation result generally linking the use of judicial exception to a particular technological environment or field of use without improving the technology or technical field. Thus, the additional element in Claim 1 does not integrate the abstract idea into a practical application and the claim as a whole is directed to the judicial exception that requires further analysis under Step 2B. 
In the Subject Matter Eligibility Test Step 2B, the recited additional steps of obtaining … information and providing … result are highly generic data collection and data transmitting activities that are well understood, routine conventional activities in particular fields as point out in MPEP 2016.05(d). Such activities can be found in prior references such as Xiong, et al. US20170103133, Recommendation Method and Devices, figure 1 and paragraph 0020. Thus, the additional element in Claim 1 does not contribute an inventive concept and Claim 1 is not eligible subject matter under 35 U.S.C. 101, as pointed out in Step 2B analysis.  

Regarding Claim 2, depending on Claim 1, Claim 2 further recite the following abstract ideas: 
wherein N layers of perceptrons are used as a basic architecture of the article neural network and the user neural network, and encoding the article content information and the user score information comprising:
encoding the article content information and the user score information at a first layer of the article neural network and a first layer of the user neural network to obtain a first article latent vector and a first user latent vector; 
transferring the first article latent vector and the first user latent vector to a second layer of the article neural network and a second layer of the user neural network respectively to perform encoding;
encoding a (k-1)th article latent vector and a (k-1)th user latent vector at a k layer of the article neural network and a kth layer of the user neural network respectively to obtain a kth article latent vector and a k user latent vector; 
transferring the k article latent vector and the kth user latent vector to a (k+1)th layer of the article neural network and a (k+1)th layer of the user neural network respectively to perform encoding; 
encoding an (N-1)th article latent vector and an (N-1)th user latent vector at an Nth layer of the article neural network and an Nth layer of the user neural network respectively to obtain an Nth article latent vector and an Nth user latent vector; 
and setting the Nth article latent vector and the Nth user latent vector as the target article latent vector and the target user latent vector respectively, N comprising an integer greater than or equal to one, and k comprising an integer greater than one and less than N. 
The steps of encoding, transferring and setting are mathematical calculations and mathematical relationship; the Nth layer of perceptron also recite a mathematical relationship,  thus these limitation falls under the mathematical concepts group of abstract idea. The mere nominal recitation of first, second, (k-1)th, kth, (k+1)th, (N-1)th, and Nth article latent vector, user latent vector, article neural network and user neural network do not take the claim out of the abstract idea. Thus Claim 2 is rejected under the same rationale as Claim 1. 

Regarding Claim 3, depending on Claim 2, Claim 3 further recite the following abstract idea: 
performing linear transformation on the article content information and the user score information at the first layer of the article neural network and the first layer of the user neural network respectively; 
and performing nonlinear transformation respectively on the article content information and the user score information on which the linear transformation has been performed to obtain the first article latent vector and the first user latent vector.
The steps of performing linear transformation and performing nonlinear transformation are mathematical calculations; “on which the linear transformation has been performed” recite mathematical relationship, and thus these limitations falls under the mathematical concepts group of abstract idea. Claim 3 is rejected under the same rationale as Claim 2. 

Regarding Claim 4, depending on Claim 1, Claim 4 further recite the following abstract idea: 
re-encoding updated user score information of the second user using the user neural network to obtain a new target user latent vector; 
and calculating a new recommendation result for each user according to the target article latent vector and the new target user latent vector.
The steps of re-encoding and calculating are mathematical calculations; and falls under the mathematical concepts group of abstract idea. 
Claim 4 recite the following  additional element:
obtaining newly added user score information of a second user of the at least one user, the newly added user score information comprising a newly added score of the second user for a first article of the at least one article; 
updating user score information of the second user according to the newly added user score information; 
The recited additional steps of obtaining … information and updating … information are highly generic data collection and electronic recordkeeping activity that add insignificant extra solution activity to the judicial exception. Thus, the additional element in Claim 4 does not integrate the abstract idea into a practical application and the claim as a whole is directed to the judicial exception that requires further analysis under Step 2B.
In the Subject Matter Eligibility Test Step 2B, the recited additional steps of obtaining … information and updating … information are highly generic data collection and electronic recordkeeping activities that are well understood, routine conventional activities in particular fields as point out in MPEP 2016.05(d). Such activities can be found in the prior references such as Xiong, et al. US20170103133, Recommendation Method and Devices, figure 1 and paragraph 0020. Thus, the additional element in Claim 4 does not contribute an inventive concept and Claim 4 is not eligible subject matter under 35 U.S.C. 101, as pointed out in Step 2B analysis.  
 Regarding Claim 5, depending on Claim 1, Claim 5 further recite the following abstract idea: 
encoding the article content information of the newly added article using the article neural network to obtain a target article latent vector of the newly added article; 
and calculating a recommendation result for each user according to the target article latent vector of the newly added article and the target user latent vector.
The steps of encoding and calculating are mathematical calculations; and falls under the mathematical concepts group of abstract idea. 
Claim 5 recite the following  additional element:
obtaining article content information of a newly added article; 
The recited additional steps of obtaining … information is highly generic data collection  activity that add insignificant extra solution activity to the judicial exception. Thus, the additional element in Claim 5 does not integrate the abstract idea into a practical application and the claim as a whole is directed to the judicial exception that requires further analysis under Step 2B.
In the Subject Matter Eligibility Test Step 2B, the recited additional steps of obtaining … information is highly generic data collection activities that are well understood, routine conventional activities in particular fields as point out in MPEP 2016.05(d). Such activities can be found in prior references such as Xiong, et al. US20170103133, Recommendation Method and Devices, figure 1 and paragraph 0020. Thus, the additional element in Claim 5 does not contribute an inventive concept and Claim 5 is not eligible subject matter under 35 U.S.C. 101, as pointed out in Step 2B analysis.  

Regarding Claim 6, depending on Claim 5, Claim 6 further recite the following abstract idea: 
re-encoding updated user score information of the third user using the user neural network to obtain a new target user latent vector;
and calculating a new recommendation result for each user according to the target article latent vector and the new target user latent vector. 
a target article latent vector of the second article and the target article latent vector of the newly added article being most similar
The steps of re-encoding and calculating are mathematical calculations; the vector “being most similar” recites a mathematical relationship, and thus these limitations fall under the mathematical concepts group of abstract idea. 
Claim 6 recite the following  additional element:
obtaining newly added user score information of a third user of the at least one user, the newly added user score information comprising score information of the third user for the newly added article; 
updating user score information of the third user for a second article of the at least one article, 
The recited additional steps of obtaining … information and updating … information are highly generic data collection and electronic recordkeeping activity that add insignificant extra solution activity to the judicial exception. Thus, the additional element in Claim 6 does not integrate the abstract idea into a practical application and the claim as a whole is directed to the judicial exception that requires further analysis under Step 2B.
In the Subject Matter Eligibility Test Step 2B, the recited additional steps of obtaining … information and updating information are highly generic data collection and electronic recordkeeping activities that are well understood, routine conventional activities in particular fields as point out in MPEP 2016.05(d). Such activities can be found in prior references such as Xiong, et al. US20170103133, Recommendation Method and Devices, figure 1 and paragraph 0020. Thus, the additional element in Claim 6 does not contribute an inventive concept and Claim 6 is not eligible subject matter under 35 U.S.C. 101, as pointed out in Step 2B analysis.  

Regarding Claim 11 – 16, Claim 11 – 16 are the recommendation result generation apparatus claim corresponding to Claim 1 – 6. Claim 11 – 16 recite additional elements of memory, computer executable instruction, and processors. These recited additional elements are highly generic and generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2016.05(h)). Claim 11 – 16 are rejected with the same rationale as Claim 1 – 6. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.                   Claim 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li, Deep Collaborative Filtering via Marginalized Denoising Auto-encoder, Proceeding of the 24th ACM International on Conference on Information and Knowledge Management, Oct, 2015.

Regarding Claim 1, Li discloses: a recommendation result generation method (Li, sec. 5, where approaches on … movie recommendation, book recommendation [recommendation result generation]) comprising: 
obtaining article content information of at least one article and user score information of at least one user, user score information of a first user of the at least one user comprising a historical score of the first user for the at least one article (Li, sec. 5.1, para. 2, where obtain dataset MovieLens-100k contains 100k ratings of … users and … movies [user score information], item features information which consists of … genre [article content information]); 
encoding the article content information and the user score information of the at least one user using an article neural network and a user neural network respectively to obtain a target article latent vector of each of the at least one article and a target user latent vector of each of the at least one user (Li, fig. 1, where item feature Y [article content information] is encoded by the 2nd mDA [article neural network] to obtain V [article latent vector] and the user feature X [user score information] is encoded by the 1st mDA [user neural network] to obtain U [user latent vector]; user ratings [user score information] represents user’s preference, examiner interpret it as part of raw features of the user for the model to learn deep features of the user as point out in sec. 2.2, para. 5, ln. 16.);
calculating a recommendation result for each user according to the target article latent vector and the target user latent vector (Li, fig. 1, where user/item rating matrix R [recommendation result] is approximated [calculated] from U [target user latent vector] and V [target article latent vector]); 
and providing the recommendation result to each user (Li, intro, para. 1, ln, 2 – 4, where recommendation is provided to help user find the item that they maybe potentially interested).

Regarding Claim 11, Claim 11 the recommendation result generation apparatus claim corresponding to the method claim of Claim 1. Li further discloses: a memory configured to store a computer executable instruction; and at least one processor coupled to the memory, the computer executable instruction causing the at least one processor to be configured to (Li, sec. 5.1, para. 1, recommendation process is carry out using MovieLens dataset that requires processor, instructions for the processor and memory to store the instruction in order to perform the task). Claim 11 is rejected with the same reason as Claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.              Claim 2, 3, 8, 12, 13, and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Deep Collaborative Filtering via Marginalized Denoising Auto-encoder, Proceeding of the 24th ACM International on Conference on Information and Knowledge Management, Oct, 2015 in view of Chen, Marginalized Denoising Autoencoders for Domain Adaptation, International Conference on Machine Learning, ICML, 2012.

	Regarding Claim 2 Li discloses the method of Cliam1, Li further discloses: 
	wherein N layers of perceptrons are used as a basic architecture of the article neural network and the user neural network, and encoding the article content information and the user score information (Li, 4.2.2, para. 1, ln. 1 – 5, where to generate rich feature [encode article content information and user score information] … we stack multiple mDA together [N layers of perceptrons] … , each layer of the stacked mDAs is a layer of neural network include article neural network and user neural network)
encoding the article content information and the user score information at a first layer of the article neural network and a first layer of the user neural network to obtain a first article latent vector and a first user latent vector (Li, fig. 1, where encoding item feature Y [article content information] and user feature X [user score information] at first layer of 2nd neural network [article neural network] and 1st neural network [user neural network] to obtain V [first article latent vector] and U [first user latent vector]); 
transferring the first article latent vector and the first user latent vector to a second layer of the article neural network and a second layer of the user neural network respectively to perform encoding (Li, sec. 4.2.2, para. 1, ln. 5, where inspired … we stack multiple mDA together ; the encoded output as the first article latent vector and first user latent vector are input to the next stacked neural network [second layer of article neural network and second layer of user neural network]);
Li does not explicitly disclose: 
encoding a (k-1)th article latent vector and a (k-1)th user latent vector at a k layer of the article neural network and a kth layer of the user neural network respectively to obtain a kth article latent vector and a k user latent vector; 
transferring the k article latent vector and the kth user latent vector to a (k+1)th layer of the article neural network and a (k+1)th layer of the user neural network respectively to perform encoding; 
encoding an (N-1)th article latent vector and an (N-1)* user latent vector at an N* layer of the article neural network and an N* layer of the user neural network respectively to obtain an N* article latent vector and an N* user latent vector; 
and setting the Nth article latent vector and the Nth user latent vector as the target article latent vector and the target user latent vector respectively, N comprising an integer greater than or equal to one, and k comprising an integer greater than one and less than N.
	Chen explicitly discloses:
encoding a (k-1)th article latent vector and a (k-1)th user latent vector at a kth layer of the article neural network and a kth layer of the user neural network respectively to obtain a kth article latent vector and a kth user latent vector (Chen, sec. 3.3, para.3, feeding the output of the (t-1)th mDA [(k-1)th article latent vector and (k-1)th user latent vector], as the input to the tth mDA [k layer of the article neural network and kth layer of user neural network]; tth mDA then encoded the input and generate the tth output [kth article latent vector and tth user latent vector]); 
transferring the k article latent vector and the kth user latent vector to a (k+1)th layer of the article neural network and a (k+1)th layer of the user neural network respectively to perform encoding (Chen, sec. 3.3, para.3, feeding [transferring] the output of the (t-1)th mDA [kth article latent vector, kth user latent vector] as the input into the tth mDA [(k+1)th layer of user neural network and (k+1)th layer of article neural network], tth mDA take the input and perform encoding); 
encoding an (N-1)th article latent vector and an (N-1)th user latent vector at an Nth layer of the article neural network and an Nth layer of the user neural network respectively to obtain an Nth article latent vector and an Nth user latent vector (Chen, sec. 3.3, para.3, feeding the output of the (t-1)th mDA [(N-1)th article latent vector, (N-1)th user latent vector] as the input into the tth mDA [N-th layer of the article neural network and Nth layer of user neural network], tth mDA take the input and perform encoding to get tth output [Nth article latent vector and Nth user latent vector]); 
and setting the Nth article latent vector and the Nth user latent vector as the target article latent vector and the target user latent vector respectively (Chen, sec. 3.4, ln. 16 – 18, where a parameters in mSDA: … the number of layers l [N]; l is the last layer of the stacking architecture that create the highest level representation of the domain as point out in sec. 2, Stacked Denoising Autoencoder, para. 3, ln. 2 – 3. Thus, lth output [Nth article latent vector and Nth user latent vector] is the targeted highest level representation of the domain), N comprising an integer greater than or equal to one, and k comprising an integer greater than one and less than N (Chen, sec. 5.1, para. 3, ln. 12, where in 5-layer mSDA case, N =5, k can be 1, 2, 3, or 4). 
Li and Chen both disclose implementations of stacking marginalized denoising autoencoder (mSDA) and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Li’s teaching of recommendation system using mSDA with Chen’s disclose of the detailed implementation of mSDA to achieve the claimed invention. One of the ordinary skilled in the art would have motivated to make this modification in order to learn new representation for domain adaptation (Chen, abs. ln. 1 – 2). 

Regarding Claim 3, Li in view of Chen teach the method of Claim 2, Li in view of Chen further disclose: wherein encoding the article content information and the user score information at the first layer of the article neural network and the first layer of the user neural network comprises:
performing linear transformation on the article content information and the user score information at the first layer of the article neural network and the first layer of the user neural network respectively (Chen, sec. 3.3, para. 3, where ht = tanh(Wtht-1); at first layer , t=1, of the denoising autoencoder, linear transformation of W1h0 is performed on h0 which is equal to x [article content information, user score information]); 
and performing nonlinear transformation respectively on the article content information and the user score information on which the linear transformation has been performed to obtain the first article latent vector and the first user latent vector (Chen, sec. 3.3, para. 3, where ht = tanh(Wtht-1), nonlinear transformation tanh() is performed on W1h0 which is the linear transformed x [article content information, user score information]).

Regarding Claim 8, Li in view of Chen teach the method of Claim 2, Li in view of Chen further disclose: wherein before obtaining the article content information of the at least one article and the user score information of the at least one user, the method further comprises performing optimization training on the article neural network and the user neural network (Chen, sec. 3.4, ln. 5 – 8, where pre-train [optimization training on article neural network and user neural network] of SDA … is beneficial … we observe a similar trend with our approach) using a mini-batch (Li, sec. 4.2.1, Algorithm Complexity, ln. 7, where implemented in a batch-learning fashion) dual gradient descent method (Li, alg. 1, ln. 7 – 10, where ui and vi are updated interactively and alternatively using gradient descending method in eq. 14 which is the dual gradient descent). 

Regarding Claim 12, 13 and 18, Claim 12, 13 and 18  are the recommendation result generation apparatus claim corresponding to Claim 2, 3 and 8. Claim 12, 13 and 18 are rejected with the same reason as Claim 2, 3 and 8.

9.             Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Deep Collaborative Filtering via Marginalized Denoising Auto-encoder, Proceeding of the 24th ACM International on Conference on Information and Knowledge Management, Oct, 2015 in view of 
Xiong et al. US20170103133, Recommendation Method and Devices. 

	Regarding Claim 4, Li discloses the method of Cliam1, Li further discloses: 
using the user neural network (Li, fig. 1, 1st neural network [user neural network])
	Li does not explicitly disclose: 
obtaining newly added user score information of a second user of the at least one user, the newly added user score information comprising a newly added score of the second user for a first article of the at least one article; 
updating user score information of the second user according to the newly added user score information; 
re-encoding updated user score information of the second user to obtain a new target user latent vector; 
and calculating a new recommendation result for each user according to the target article latent vector and the new target user latent vector.
	Xiong explicitly discloses: 
obtaining newly added user score information of a second user of the at least one user, the newly added user score information comprising a newly added score of the second user for a first article of the at least one article (Xiong, para. 0020, ln. 5 – 7, where obtain user behavior data [user score information] of users on the network, the current user behavior data representing currently occurring user rating activities); 
updating user score information of the second user according to the newly added user score information (Xiong, para. 0020, ln. 8 – 10, where updating existing rating data of the user, the existing rating data representing user ratings … during prior interactions ); 
re-encoding updated user score information of the second user to obtain a new target user latent vector (Xiong, para. 0020, ln. 16 – 20, where similarity processing [re-encoding] logic executed, para. 0014, ln. 8, where generate a correlation feature vector between … users [user latent vector]. The correlation feature vector between users represents hidden features and preferences of users, examiner interpret it as user latent vector); 
and calculating a new recommendation result for each user according to the target article latent vector and the new target user latent vector (Xiong, fig. 1, step. 104 & para. 0020, ln. 20 – 24, where send to users recommendations … according to one or more of determined similarities; para. 0028, ln. 10 where calculate similarities … according to the correlation feature vector between every two network objects [article latent vector]; para. 0029, ln. 9, where obtain similarity … according to the correlation feature vector between every two of the users [new user latent vector]).
Li and Xiong both disclose method of recommendation system and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Li’s teaching of recommendation system using neural network with Xiong’s disclose of the steps to update ratings to achieve the claimed invention. One of the ordinary skilled in the art would have motivated to make this modification in order to increase recommendation precision and improve recommendation effect (Xiong, abs. ln. 23 – 25). 

Regarding Claim 14, Claim 14 is the recommendation result generation apparatus claim corresponding to Claim 4. Claim 14 is rejected with the same reason as Claim 4.

10.           Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Deep Collaborative Filtering via Marginalized Denoising Auto-encoder, Proceeding of the 24th ACM International on Conference on Information and Knowledge Management, Oct, 2015 in view of 
Wang, Improving Content-based and Hybrid Music Recommendation using Deep Learning, Proceedings of the 22nd ACM international conference on Multimedia, November 2014. 

Regarding Claim 5, Li teach the method of Claim 1, Li in does not explicitly disclose:
obtaining article content information of a newly added article ;
encoding the article content information of the newly added article using the article neural network to obtain a target article latent vector of the newly added article; 
and calculating a recommendation result for each user according to the target article latent vector of the newly added article and the target user latent vector.
Wang explicitly disclose: 
obtaining article content information of a newly added article (Wang, sec. 3.2, Prediction, ln. 2 – 3, where new song information fv [article content information of newly added article]);
encoding the article content information of the newly added article using the article neural network to obtain a target article latent vector of the newly added article (Wang, sec. 3.2, Prediction, ln. 2, where DBM() [article neural network] encode the music content fv [article content information] to get DBM(fv,Ω) [target article latent vector]); 
and calculating a recommendation result for each user according to the target article latent vector of the newly added article and the target user latent vector (Wang, sec. 3.2, Prediction, ln. 2, where r^uv [recommendation result] is estimated [calculated] for each user by the DBM(fv,Ω) [article latent vector] and r’u [user latent vector]).
Li and Wang both disclose method of recommendation system and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Li’s teaching of recommendation system using dual autoencoder with Wang’s disclose of the detailed solution for the cold start item to achieve the claimed invention. One of the ordinary skilled in the art would have motivated to make this modification in order to improve performance (Wang, abs. ln. 17 – 19). 

Regarding Claim 15, Claim 15 is the recommendation result generation apparatus claim corresponding to Claim 5. Claim 15 is rejected with the same reason as Claim 5.

11.            Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Deep Collaborative Filtering via Marginalized Denoising Auto-encoder, Proceeding of the 24th ACM International on Conference on Information and Knowledge Management, Oct, 2015 in view of 
Wang, Improving Content-based and Hybrid Music Recommendation using Deep Learning, Proceedings of the 22nd ACM international conference on Multimedia, November 2014 further in view of Xiong et al. US20170103133, Recommendation Method and Devices. 

Regarding Claim 6, Li in view of Wang teach the method of Claim 5, Li in view of Wang further disclose: 
using the user neural network (Li, fig. 1, 1st neural network [user neural network]) 
Li in view of Wang do not explicitly disclose:
obtaining newly added user score information of a third user of the at least one user, the newly added user score information comprising score information of the third user for the newly added article; 
updating user score information of the third user for a second article of the at least one article, a target article latent vector of the second article and the target article latent vector of the newly added article being most similar
re-encoding updated user score information of the third user to obtain a new target user latent vector;
and calculating a new recommendation result for each user according to the target article latent vector and the new target user latent vector.
Xiong explicitly discloses: 
obtaining newly added user score information of a third user of the at least one user, the newly added user score information comprising score information of the third user for the newly added article (Xiong, para. 0020, ln. 5, where obtain user behavior data of users [user score information]; para. 0023, where of existing user on the new network object [newly added article]); 
updating user score information of the third user (Xiong, para. 0023, where adding [updating] the rating data of the existing user [third user]) for a second article of the at least one article (Xiong, para. 0020, ln. 15 – 16, where similarity processing logic executed; 0028, where obtain network objects having been rated by a same user … calculate similarity between … network objects [user score information of second article]; User score information is not explicitly defined in the instant application. The similarity of items in Xiong’s disclosure is solely derived from the user rating data. Examiner interpret the user score information to include these derived data), a target article latent vector of the second article and the target article latent vector of the newly added article being most similar (Xiong, para. 0028, according to the correlation feature vectors between… network objects [article latent vectors]; the similarity of the article is determined by the correlation feature vectors between objects [article latent vectors]. The most similar article is to be updated) 
re-encoding updated user score information of the third user to obtain a new target user latent vector (Xiong, para. 0028, ln. 8, where correlate rating vectors [user score information]… generate [re-encode] a correlation feature vector between users [user latent vector]; rating vectors are reorganized data from the user rating data as point out in para 0011, examiner interpret the rating vectors as part of the user score information);
and calculating a new recommendation result for each user according to the target article latent vector and the new target user latent vector (Xiong, fig. 1, step. 104 & para. 0020, ln. 20 – 24, where send to users recommendations … according to one or more of determined similarities; para. 0028, ln. 10 where calculate similarities … according to the correlation feature vector between every two network objects [article latent vector]; para. 0029, ln. 9, where obtain similarity … according to the correlation feature vector between every two of the users [new user latent vector]).
Li (in view of Wang) and Xiong both disclose method of recommendation system and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Li (in view of Wang)’s teaching of recommendation system with Xiong’s disclose of the steps to update ratings to achieve the claimed invention. One of the ordinary skilled in the art would have motivated to make this modification in order to increase recommendation precision and improve recommendation effect (Xiong, abs. ln. 23 - 25).

Regarding Claim 16, Claim 16 is the recommendation result generation apparatus claim corresponding to Claim 6. Claim 16 is rejected with the same reason as Claim 6.

12.          Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Deep Collaborative Filtering via Marginalized Denoising Auto-encoder, Proceeding of the 24th ACM International on Conference on Information and Knowledge Management, Oct, 2015 in view of 
Le, A Tutorial on Deep Learning Part 2 Autoencoder, Convolutional Neural Network and Recurrent Neural Network, Oct 2015 further in view of Fiesler, Neural Network Initialization, Lecture notes in computer science book series (LNCS, Vol 930), 2015.

Regarding Claim 7, depending on Claim 1, Li discloses the method of Claim 1. Li further disclose: stacked denoising autoencoder (SDAE) (Li, sec. 3.2, ln. 9, where stacked denoising auto-encoder)
 Li does not explicitly disclose:
wherein before obtaining the article content information of the at least one article and the user score information of the at least one user, the method further comprises
pre-training the article neural network using an encoding result of a stacked autoencoder;
and pre-training the user neural network using a random parameter.
Le explicitly discloses:
wherein before obtaining the article content information of the at least one article and the user score information of the at least one user (Le, sec. 2.2, para. 2, ln, 3 – 5, before using supervised data, perform pretraining step), the method further comprises
pre-training the article neural network using an encoding result of a stacked autoencoder (Le, sec. 2.2, para. 4, where train [pretrain] autoencoder [article neural network] … compute the values for the red neurons [encoding result of a stacked autoencoder] … which will then be used as input data to the subsequent autoencoder [article neural network]);
pre-training the user neural network (Le, sec. 2.2, para. 2, ln, 1 – 5, where with pretraining … of a deep network [user neural network])
Li and Le both teach a method for autoencoder and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Li’s teaching of recommendation system with Le’s teaching of stacked autoencoder pretraining method to achieve the claimed invention. One of the ordinary skilled in the art would have motivated to make this modification in order to reduce the difficulties of training deep neural network (Le, sec. 2.2,  para. 1, ln, 4 – 7).
Li in view of Le did not explicitly disclose: using a random parameter.
Fiesler discloses: using a random parameter (Fiesler, sec. 5, ln. 1 – 2, where suitable convenient weight initialization method for high order perceptron … is a random initialization; as the number of user and article increase in the recommended system, random initialization for training/pretraining is a suitable convenient method)
Lin (in view of Le) and Fiesler both teach neural network training method and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Li (in view of Le)’s teaching of neural network pretrain method with Fiesler’s teaching of initialization method to achieve the claimed invention. One of the ordinary skilled in the art would have motivated to make this modification in order to improve convergence time and confidence intervals (Fiesler, abs. para. 4).

Regarding Claim 17, Claim 17 is the recommendation result generation apparatus claim corresponding to Claim 7. Claim 17 is rejected with the same reason as Claim 7.

13.             Claim 9 – 10 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Deep Collaborative Filtering via Marginalized Denoising Auto-encoder, Proceeding of the 24th ACM International on Conference on Information and Knowledge Management, Oct, 2015 in view of Chen, Marginalized Denoising Autoencoders for Domain Adaptation, International Conference on Machine Learning, ICML, 2012, further in view of Long, Fully Convolutional Networks for Semantic Segmentation, arXiv, Mar, 2015. 

Regarding Claim 9, Li in view of Chen teach the method of Claim 8, Li in view of Chen further disclose: wherein performing the optimization training on the article neural network and the user neural network using the mini-batch dual gradient descent method comprises:
calculating a dot product  of a pth article latent vector and a pth user latent vector as an output result of a pth-layer perceptron of the N layers of perceptrons, (Li, fig. 1, user rating approximate by dot product of 1st [pth] article latent vectors and 1st [pth] user latent vector of the hidden layer [pth layer];) p comprising an integer greater than or equal to one and less than or equal to N (Chen, alg. 2, ln. 6 – 8, where t [p] < l [N] encoder layers); 
combining output results of all of the N layers of perceptrons (Chen, sec. 3.4, ln. 9 – 12, where the output of all layers combined with the original feature h0 are concatenated and form the new representation; Li, disclose a layer of denoising autoencoders and add stacking neural network layers on top of the first layer in sec. 4.22. the original feature h0 of the stacking neural network is the output of the 1st layer of denoising autoencoders, thus the combining is the combining of output result of all the N layers of perceptrons; Li explicitly point out the assumption in sec. 4.2.2, para. 2 to use only one hidden layer for the latent factor, examiner interpret the assumption as a design choice. As Chen has point out in sec. 2, Feature Generation, ln. 3 – 5, that hidden representation computed by either all or partial layers … make excellent feature);
Li in view of Chen do not explicitly disclose: 
optimizing network parameters of the article neural network and the user neural network by comparing combined output results with the user score information of the at least one user
Long explicitly disclose:
optimizing network parameters of the article neural network and the user neural network by comparing combined output results with the user score information of the at least one user (Long, sec. 4.3, fig. 3, combining predictions from … layers … predict finer details, while retraining high-level semantic information; the training use combined output to predict result and optimize network [article neural network and user neural network] parameters by compare the combined output and target [user score information]). 
Li (in view of Chen) and Long both disclose method of training neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Li (in view of Chen)’s teaching of combining neural network output of different layer with Long’s disclose of optimize neural network by compare the combined output with target data to achieve the claimed invention. One of the ordinary skilled in the art would have motivated to make this modification in order to learn high layer information with fine low layer information to predict finer details(Long, sec. 4.3, fig. 3, ln. 1 – 5).

Regarding Claim 10, Li in view of Chen teach the method of Claim 8, Li in view of Chen further disclose: wherein a target function of the optimization training comprises:

    PNG
    media_image1.png
    103
    550
    media_image1.png
    Greyscale
 (Li, eq. 7, 3rd term, where objective function minimize W1 [Wu], W2 [Wv] by 
    PNG
    media_image2.png
    39
    224
    media_image2.png
    Greyscale
 . F denotes the Frobenius norm. The Frobenius norm of a square is the summation of item j and user i. A is the indicator matrix to indicate the non-empty entry which calculate only the R matrix with ratings, i.e., Rij, α is scaling factor. Since the claim does not specify cij, examiner inteprete α having the same effect of cij, VT is the transpose of the matrix V in order to perform dot product operation with U which has same effect as the angel bracket to calculate the inner product of f and g)
Rmn comprising a scoring matrix generated according to the user score information of the at least one user and indicates a score of each of m users for each of n articles, Rij comprising score information of an ith user for a jth article (Li, tbl. 1, where R is the rating matrix of the user by the item), xj comprising content information of the jth article, f comprising the article neural network, g comprising the user neural network, Wv comprising a parameter of the article neural network, Wu comprising a parameter of the user neural network, vj=f(xj;Wv) comprising an article latent vector of the jth article (Li, tbl. 1, V is the latent factor of article calculated using the 2nd neural network [f()] with item feature Y [xj] and 2nd neural network weights [Wv], i.e., V has same effect of f(xj;Wv) ), u = g(V.ri;Wu) comprising a user latent vector of the ith user (Li, tbl. 1, U is the latent factor of the user calculated using the 1st neural network [g()] with user feature X and 1st neural network weights [Wu]. User rating is calculated by article content vector V. In the case user rating is also serve as user feature X, user feature X is calculated by the article content vector V which is calculated by the 2nd neural network on item feature X, i.e., [f(X,Wv)]. Dot product with unit vector ri is to match the matrix item from the content information matrix X. i.e.,U has the same effect of  g(f(X;Wv).ri; Wu)), ri comprising a column vector generated using an ith row of Rmn, ri comprising a unit vector obtained using ri, Rij comprising a jth element in ri, V=f(X;Wv), X comprising a matrix formed by article content information of the n articles, m, n, i, and j being all integers greater than or equal to one, i being greater than or equal to one and less than or equal to m, and j being greater than or equal to one and less than or equal to n (Li, tbl. 1, m is the number of users, n is the number of items both are greater or equal to one; arg. 1, ln. 7, where i, j in the for loop are index of user and items. i is greater than or equal to one and less than or equal to m, and j is greater than or equal to one and less than or equal to n).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Shark machine learning library, Pretraining of Deep Neural Networks, Oct 2016.  Shark machine learning library disclose pretraining  of autoencoder with random initialized weights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Shien Ming Chou

Patent Examiner
Art Unit 2122


/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122